--------------------------------------------------------------------------------



Exhibit 10.10

 

OPTION AGREEMENT

 

THIS Option Agreement is entered into this 31st day of August, 2015 by Advanced
Inhalation Therapies (AIT) Ltd., a company duly incorporated under the laws of
the State of Israel (the “Company”) and Pulmonox Technologies Corporation, a
company duly incorporated under the laws of the Province of Alberta, Canada (the
“Seller”); each of the Company and the Seller may be referred to as a “Party”
and jointly as the “Parties”.

 

WHEREAS          Seller is the owner of rights and title in the Acquired IP (as
defined below), and the Company is interested in evaluating the purchase of all
such rights and title from Seller who is interested in selling such rights and
title;

 

WHEREAS          for the purposes of facilitating the purchase of the Acquired
IP, Seller is willing to grant the Company a certain Option (as defined below)
to purchase all of Seller’s rights and title to the Acquired IP;

 

WHEREAS          for the purposes of further facilitating such possible
purchase, during the time between the grant of the Option and its exercise or
expiration, Seller is willing to grant the Company a temporary license to use
the Acquired IP during such period, as further detailed in this Agreement;

 

WHEREAS          the Company and the Seller wish to lay down the terms of the
grant of the Option, the temporary license and of the subsequent sale of the
Acquired IP upon exercise of the Option.

 

NOW THEREFORE IT IS AGREED AS FOLLOWS:

 

1. Definitions

 

In this Agreement, the following terms shall have the following meaning ascribed
to them, unless the context requires otherwise:

 

1.1. "Acquired IP" means all of Seller's Intellectual Property as of the
Effective Date and as of the Closing (as defined below), including without
limitations, the patents, patent applications and know-how identified as such in
Schedule 1.1 attached hereto.

 

1.2. “Affiliate” means, with respect to any party hereto, any person,
organization or entity directly or indirectly controlling, controlled by or
under common control with, such party. For purposes of this definition only,
“control” of another person, organization or entity shall mean the ability,
directly or indirectly, to direct the activities of the relevant entity, and
shall include, without limitation (i) ownership or direct or indirect control of
fifty percent (50%) or more of the outstanding voting stock or other ownership
interest of the other organization or entity, or (ii) direct or indirect
possession, of the power to elect or appoint fifty percent (50%) or more of the
members of the governing body of the organization or other entity.

 

1.3. "Approved Product" means each of the First Approved Product, the Second
Approved Product and/or the Third Approved Product that include revenues paid to
the Company for nitric oxide gas for approved medical indications. For the
avoidance of any doubt, Approved Product includes nitric oxide and may include
the use of a proprietary delivery device. For example, if the First Approved
Product is for chronic obstructive pulmonary disease (“COPD”), this First
Approved Product will include nitric oxide drug product and any devices
necessary to deliver nitric oxide for treatment of COPD.

 

1.4. “Combination Product” means a product which comprises an Approved Product
and any additional products which do not qualify as Approved Products.

 

IP Acquisition Option Agreement – AIT - Pulmonox

 

 

 

1.5. "Closing" shall mean the consummation of the acquisition of the Acquired IP
by the Company from the Seller in accordance with the provisions hereof.

 

1.6. "Documents" means all files, documents, data, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts,
ledgers, journals, title policies, lists, regulatory filings, operating data and
plans, technical documentation (production files, design specifications,
functional requirements, operating instructions, logic manuals, flow charts,
etc.), research materials, quality assurance and test procedures, user
documentation (installation guides, user manuals, training materials, release
notes, working papers, etc.), marketing documentation (sales brochures, flyers,
pamphlets, web pages, etc.), complete manufacturing files in connection with the
Acquired Products and other similar materials, all to the extent related to the
Acquired IP, in each case whether in tangible or electronic form

 

1.7. "Effective Date" means the date of this Agreement.

 

1.8. "Encumbrances" means any charge, lien, attachment, pledge, encumbrance,
debt, security interest, mortgage, right of way, easement, servitude, claim,
right to acquire or similar restriction, including any restriction on use,
transfer, exercise of any other attribute of ownership over or in the relevant
property, or any third party rights.

 

1.9. "Governmental Body" means any court, administrative agency or commission or
other federal, national, provincial, state, local, foreign or other governmental
authority, instrumentality, agency or commission.

 

1.10. "Inhaled Nitric Oxide" means any and all technology related to using
gaseous Nitric Oxide for therapeutics or prevention of disease in animals and
humans

 

1.11. "Intellectual Property"means all patents, or patent applications and any
patent issued therefrom, any divisional, continuation or continuation-in-part
application, or application for a patent of addition or another application
claiming priority, directly or indirectly, from said patents and patent
application, and patents issued therefrom, and any extensions of term, patent
term adjustments, supplementary patent certificates and the like of any of the
foregoing; registered and unregistered designs; registered and unregistered
trade marks; copyrights; design rights; rights in and to databases; know-how;
trade secrets; purchasing information; results of development activities,
whether in confidential information or otherwise; information of a commercial
nature; any materials, results, devices, production files, procedures,
protocols, formulae, computer programs, software, source code, algorithms, file
structure and any other information or data regardless of form or type,
including but not limited to that of a scientific, technical nature experimental
data, test data, designs, specifications, processes, manufacturing data,
production files, techniques, inventions, drawings, vendor lists, photographs,
films, reports, manuals, technical writings, sound recordings, pictorial
representations, and other documentation or other representations, graphical or
otherwise; and any other information related to development, discoveries,
concepts and ideas, whether or not patentable or otherwise subject to
proprietary rights or legal protection; on magnetic tape, computer memory, or in
any other form, any or all subsisting or issued anywhere in the world.

 

1.12. "Legal Requirements" means any applicable federal, national, state, local,
municipal, foreign, international, multinational or other constitution, law,
ordinance, code, regulation, rule, order, judgment, decree, statute or treaty.

 

1.13. “Net Sales means the gross consideration received from the sale or
transfer of an Approved Product by the Company or its Affiliates, on a worldwide
basis, after deduction of the following expenses, provided and to the extent
such expenses are actually incurred and documented and do not exceed reasonable
and customary amounts in the market in which such sale occurred: (a) discounts
and allowances to customers; (b) rebates paid to Distributors; (c) taxes; (d)
freight; and (e) refunds and returns. Net Sales includes all consideration
received in respect of any sale of an applicable product, good or service,
whether such consideration is in cash, payment in kind, exchange or another
form.

 

IP Acquisition Option Agreement – AIT - Pulmonox

2  

 

 

Notwithstanding the above, for the purposes of this definition, the transfer of
an Approved Product by the Company or one of its Affiliates to another Affiliate
of the Company is not a sale; in such case, Net Sales will be determined based
on the gross invoice amount of the Approved Product first sold by the Affiliate
to independent third-parties, less the deductions permitted herein.

 

In addition, the Net Sales shall be furthermore adjusted and reduced in the
event that a Approved Product is sold as part of a Combination Product as set
forth in Section 2.4 hereto.

 

1.14. "Permits" means any licenses, permits, consents, registrations, approvals,
permissions, certificates, applications or other authorizations.

 

1.15. "Proceeding" means any claim, demand, action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation.

 

1.16. "Product" means any Inhaled Nitric Oxide product, good or service sold by
the Company.

 

1.17. "Transaction Documents" means this Agreement and all agreements,
documents, instruments and certificates ancillary to or contemplated by this
Agreement.

 

2. The Option; Transfer of Acquired IP

 

2.1. Seller hereby grants the Company, effective as of the Effective Date, an
exclusive option to purchase all of the Seller's rights, title and interest in
and to the Acquired IP (the "Option"). The grant of the Option is conditioned
upon Company paying Seller the sum of US$25,000 in cash within 10 days from the
Effective Date (the "Option Consideration").

 

2.2. The Option shall be exercisable by a written notice given by the Company to
Seller to that effect not later than within six (6) months as of the Effective
Date (the "Exercise Notice" and the "Option Period", respectively).

 

2.3. Subject to the exercise of the Option by the Company, in consideration for
the acquisition by the Company of the Acquired IP from the Seller:

 

2.3.1. The Company shall pay Seller the sum of US$500,000 in cash (the "Purchase
Price") within 3 business days from the Closing Date;

 

2.3.2. The Company shall issue to Seller within 3 business days from the Closing
Date warrants to purchase up to such amount of Ordinary Shares (also known as
Common Shares) of the Company, in such number equal to: (A) US$1,000,000;
divided by (B) 80% of the price per share of each Ordinary Share of the Company
determined for the purposes of the Company's initial public offering (the
"Exercise Price" and the "Warrant", respectively). The Warrant shall be
exercisable, in whole or in part, until the seventh anniversary as of the date
of grant of the Warrant, for cash and at Exercise Price, all in accordance with
and subject to the terms and conditions of the Warrant attached as Schedule
2.3.2 hereto. In the event that the Company shall not undergo an initial public
offering within one (1) year as of the Closing Date, the Parties hereto shall
bona fide renegotiate the terms of the Warrant. Seller acknowledges that, if
required by the underwriter, any shares issued to it in connection with the
exercise of the Warrant as part of the Company's initial public offering, will
be subject to a standard lock-up period not to exceed six months.

 

IP Acquisition Option Agreement – AIT - Pulmonox

3  

 

 

2.3.3. The Company shall make the following one-time development milestone
payments to Seller, upon achievement of each relevant milestones (each, a
“Development Milestone”) (the “DevelopmentMilestone Payments”):

 

(a) Obtainment by the Company of its first FDA approval for an Approved Product
("First Approved Product") - $1,500,000;

 

(b) Obtainment by the Company of its second FDA approval for an Approved Product
("Second Approved Product") - $1,500,000;

 

(c) Obtainment by the Company of its third FDA approval for an Approved Product
("Third Approved Product") - $1,500,000;

 

2.3.4. The Company shall make the following one-time sales milestone payments to
Seller, upon achievement of each relevant milestones (each, a “Sales Milestone”)
(the “SalesMilestone Payments”):

 

(a) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$20,000,000 worldwide, per all First Approved Product - US$1,500,000.

 

(b) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$75,000,000 worldwide, per all First Approved Product - US$3,000,000.

 

(c) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$125,000,000 worldwide, per all First Approved Product - US$3,000,000.

 

(d) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$500,000,000 worldwide, per all First Approved Product - US$20,000,000.

 

(e) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$20,000,000 worldwide, per all Second Approved Product - US$1,500,000.

 

(f) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$75,000,000 worldwide, per all Second Approved Product - US$3,000,000.

 

(g) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$125,000,000 worldwide, per all Second Approved Product - US$3,000,000.

 

(h) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$500,000,000 worldwide, per all Second Approved Product - US$20,000,000.

 

(i) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$20,000,000 worldwide, per all Third Approved Product - US$1,500,000.

 

(j) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$75,000,000 worldwide, per all Third Approved Product - US$3,000,000.

 

(k) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$125,000,000 worldwide, per all Third Approved Product - US$3,000,000.

 

(l) The achievement by the Company of cumulative aggregate Net Sales exceeding
US$500,000,000 worldwide, per all Third Approved Product - US$20,000,000.

 

IP Acquisition Option Agreement – AIT - Pulmonox

4  

 

 

For the avoidance of any doubt, (i) Seller shall be entitled to receive each of
the Sales Milestone Payments only one-time with respect to the achievement of
each Sales Milestone achieved by the Company; (ii) with respect to each of the
First, Second and Third Approved Product, Seller may be entitled to receive up
to an aggregate amount of US$27,500,000 in total on account of the Sales
Milestone Payments for each such Approved Product.

 

For clarification purposes only, for example:

 

(A) in the event that the Company reaches an aggregate Net Sales of
US$30,000,000 with respect to the First Approved Product, Seller shall be
entitled to receive a one-time payment of US$1,500,000, thereafter if the
Company reaches an additional aggregate Net Sales of US$45,000,000 with respect
to the First Approved Product, Seller shall be entitled to receive an additional
one-time payment of US$3,000,000.

 

(B) in the event that the Company reaches an aggregate Net Sales of
US$80,000,000 with respect to the First Approved Product, Seller shall be
entitled to receive a one-time payment of US$1,500,000 (for achieving the
US$20,000,000 milestone) and a one-time payment of US$3,000,000 (for achieving
the US$75,000,000 milestone).

 

2.4. Notwithstanding the foregoing, in the event that any Approved Product is
sold in a form of a Combination Product, then the parties shall, together,
determine in good faith the proportion of such Combination Product to be
attributed to the Approved Product, it being agreed that absent such mutual
agreement as to the proportion of such Combination Product to be attributed to
the Approved Product, the parties shall mutually appoint an independent expert
to determine such proportion. Net Sales from such Combination Product for the
purposes of determining Sales Milestone Payments thereon shall be determined by
multiplying the actual Net Sales of such Combination Product by such mutually
agreed or expert-determined proportion, and the Company shall make Sales
Milestone Payments to Seller accordingly. For example purposes only, in the
event that the Net Sales derived by the Company from the sale of a certain
Combination Product which is comprised from the First Approved Product and
additional other products are at a certain point US$1,000,000, and the mutually
agreed or expert-determined proportion is 4/5, the Net Sales attributed to the
First Approved Product on account of the sales of such Combination Product,
shall be US$800,000.

 

2.5. Company's obligation to make the payments set forth under Sections 2.3.3
and 2.3.4 above may be assigned by the Company, subject to a written notice to
Seller, to any third party licensing or acquiring the Acquired IP from the
Company, provided that such third party shall undertake in writing to become
bound by the applicable provisions hereof. Each such agreement shall include
language pursuant to which the permitted assignee or licensee commits to make
reasonable commercial efforts to commercialize the Acquired IP.

 

2.6. Immediately upon exercise of the Option by the Company, at its sole
discretion and at any time during the Option period, Seller shall be deemed to
have sold, assigned, and transferred to the Company all of Seller's rights,
title and interest in and to the Acquired IP, free and clear of any and all
Encumbrances other than 2.5 above.

 

2.7. Following the exercise of the Option, Seller undertakes to take all
actions, provisions and undertakings necessary to effectuate such sale,
assignment and transfer and to assist the Company in any such effort including,
without limitation, any registration of the assignment in any territory as will
be required, at Company’s cost and expense. In addition, at Company’s request,
Seller shall promptly deliver to the Company true and complete files or copies
of files relating to the issuance, prosecution, maintenance, enforcement and
defense to all Acquired IP in its possession, and shall thereafter promptly
forward to the Company any additional information, documents or notices it
receives in connection with the Acquired IP.

 

IP Acquisition Option Agreement – AIT - Pulmonox

5  

 

 

2.8. Seller hereby grants the Company, during the Option Period and to the
extent that the Option was exercised by the Company in accordance with the
provisions hereof, for an additional period of six (6) month as of the end of
the Option Period, an option to purchase all of Seller's tangible assets,
including inventory, machinery, equipment, tools, supplies and other tangible
property related to, or used in connection with the Acquired IP (the "Tangible
Assets"), including without limitation the Tangible Assets listed under Schedule
2.8 attached hereto, for such consideration to be agreed upon between the
parties.

 

2.9. Value Added Tax will be added to any payment under this Agreement pursuant
to applicable law, if applicable according to any applicable law, in which event
payment by the Company shall be made, by wire transfer to a bank account
designated by the Seller to the Company in writing, subject to and against
appropriate tax invoice issued by Seller.

 

2.10. The Company shall be entitled to deduct and withhold from any payment made
pursuant to this Agreement such amounts required to be deducted and withheld
with respect to the making of any such payment under any applicable law (the
"Withholding Amount"), unless the Company is provided with an exemption from
such withholding Tax or certificate of reduced withholding in respect of each
such payment at least 3 Business Days prior to the applicable payment date (a
"Withholding Tax Exemption"). Upon the request of Seller, the Company shall
reasonably assist Seller in obtaining an applicable Withholding Tax Exemption at
Seller's cost. Any Withholding Amount so withheld by the Company shall be
remitted to the applicable Governmental Authorities and shall be treated for all
purposes of this Agreement as having been paid to the Seller.

 

2.11. Seller will bear any taxes which according to applicable law should be
borne by a seller in connection with the sale of the Acquired IP and the
transactions contemplated hereunder. Without derogating from the foregoing, no
Party will have any liability whatsoever for any taxes of any kind or nature, to
be borne by the other Party pursuant to applicable law, whether due, arising or
payable prior, at or following the Closing Date.

 

3. Use of IP

 

3.1. For due consideration hereby acknowledged and for purpose of facilitating
the contemplated purchase of the Acquired IP, Seller hereby grants the Company
with a temporary exclusive license to use the Acquired IP for preclinical and
clinical development purposes during the License Term as defined in Section 3.2
below (the "License"), subject to the provision of Section 2.

 

3.2. The term of the License (the “License Term”) shall commence as of the
Effective Date and end until the earlier of the following: (a) exercise of the
Option; (b) expiry of the Option Period without execution of the Option; or (c)
termination of this Agreement without execution of the Option in accordance with
the provisions of Section 9 below.

 

3.3. At the expense of the Company the Seller undertakes to make any document,
provision and undertaking to effectuate the License and assist the Company in
any such effort including, without limitation, any license registration in any
territory as will be required.

 

4. Representations and Warranties

 

Except as set forth in a disclosure schedule delivered by Seller to the Company
dated as of the date hereof (the “Disclosure Schedule”) (the Disclosure Schedule
will be arranged in sections corresponding to the sections contained in this
Section 5 and exceptions and disclosures set forth in any section of the
Disclosure Schedule will apply to any other section of the Disclosure Schedule
to the extent the relevance to such other section or sections is reasonably
apparent), Seller hereby represents and warrants to the Company as of the date
hereof and as of the Closing Date:

 

IP Acquisition Option Agreement – AIT - Pulmonox

6  

 

 

4.1. Constitution and Compliance

 

4.1.1. Seller is duly incorporated and validly existing under the laws of the
Province of Alberta, Canada, in good standing and with power and authority to
carry on its business as currently conducted and as currently proposed to be
conducted and to own, lease, and operate its properties. Seller has at all times
carried on its business and affairs related to the Acquired IP in all material
respects in accordance with its organizational documents and all applicable
Legal Requirements, and has not breached or violated, and is not in breach or
violation, of its organizational documents or applicable Legal Requirements in a
manner which may materially and adversely affect Seller in connection with the
Acquired IP.

 

4.1.2. Seller has made available to the Company or to the Company’s legal
advisor true, accurate and complete copies of its organizational documents, as
amended, as of the date of this Agreement.

 

4.2. Authority to Transact

 

4.2.1. Seller has all requisite corporate power and authority to execute and
deliver the Transaction Documents, and to carry out and perform its obligations
under the Transaction Documents and to consummate the transactions contemplated
thereby.

 

4.2.2. (i) all corporate action on the part of Seller, necessary for the
authorization and execution of the Transaction Documents by Seller, and the
performance of all of Seller’s obligations under the Transaction Documents, have
been taken, and no other corporate proceeding on the part of the Seller is
necessary to authorize this Agreement and the transactions contemplated hereby;
and (ii) this Agreement and the Transaction Documents constitutes, valid and
legally binding obligations of Seller, enforceable against the Seller in
accordance with their terms, except as such enforceability may be limited by
effect of (a) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights and (b) general
equitable principles, regardless of whether such enforceability is considered in
a proceeding at law or in equity.

 

4.3. Execution of Agreement

 

Neither the execution and delivery by Seller of the Transaction Documents nor
the consummation by Seller of the transactions contemplated thereby, will:

 

4.3.1. Violate any provisions of Seller’s organizational documents or any
contract, agreement, indenture, mortgage, instrument, note, bond, lease,
license, arrangement, or undertaking of any nature, written or oral, of Seller,
or cause the acceleration, termination or modification of any contract,
agreement, indenture, mortgage, instrument, note, bond, lease, license,
arrangement, or undertaking of any nature, written or oral, of Seller, in each
case, related to the Acquired IP.

 

4.3.2. Require the consent, Permit or agreement of any Governmental Body, entity
or any other third party.

 

4.3.3. Result in any violation of, or conflict with, or constitute a default
under any term of, or result in the creation or enforcement of, any Encumbrances
upon any of the properties or assets of Seller used in connection with the
Acquired IP.

 

IP Acquisition Option Agreement – AIT - Pulmonox

7  

 

 

4.3.4. Cause Seller to lose any interest in or the benefit of any asset, right,
license or privilege considered as Acquired IP it presently owns or enjoys.

 

4.3.5. Result in any breach or violation by Seller of any provisions of any
Legal Requirements applicable to the Seller or by which any of its assets or
properties is bound or subject.

 

4.4. Title to Assets

 

4.4.1. Seller owns and has good and valid title to all of the Acquired IP, free
and clear of any and all Encumbrances other than those disclosed by Seller to
Company as of the effective date of the execution of this agreement.

 

4.4.2. No other person or entity has any legal or equitable interest whatsoever
in any of the Acquired IP, other than those disclosed by Seller to Company as of
the effective date of the execution of this agreement.

 

4.5. Compliance with Legal Requirements; Governmental Authorizations

 

4.5.1. Seller has at all times acted with best efforts with respect to the
Acquired IP in compliance with each Legal Requirement that is or was applicable
to it, in all applicable jurisdictions relevant for Seller and to the Acquired
IP.

 

4.5.2. No event has occurred or circumstance exists that may (with or without
notice or lapse of time): (i) to Seller's knowledge, constitute or result in a
violation by Seller of, or a failure on the part of Seller to comply with, any
Legal Requirement with respect to any of the Acquired IP; or (ii) could
reasonably be expected to give rise to any obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature in connection with any Legal Requirement with respect to the Acquired
IP.

 

4.5.3. Seller has not received, at any time, any written notice or other
communication from any Governmental Body or any other person or entity
regarding: (i) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement with respect to any of the
Acquired IP; or (ii) any actual, alleged, possible or potential obligation on
the part of Seller to undertake, or to bear all or any portion of the cost of,
any remedial action of any nature in connection with any Legal Requirement with
respect to the Acquired IP, and to Seller's knowledge, there is no factual or
legal basis for such.

 

4.5.4. There is no action or Proceeding pending or, to the knowledge of the
Seller, threatened and no notice has been received by the Seller that has
resulted in or, could reasonably be expected to result in, suspension,
non-renewal, termination or cancellation of, with respect to, any such Permit.

 

4.6. Litigation

 

There is no Proceeding brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or any arbitrator or arbitration panel of any
kind, at law or in equity (including actions or Proceedings seeking injunctive
relief), pending or, to the knowledge of Seller, threatened, against, or
involving Seller or any properties, assets or rights of Seller, to the extent
consisting part of the Acquired IP, and Seller is not subject to any continuing
order of, consent decree, settlement agreement, or other similar written
agreement with, or to the knowledge of Seller, continuing investigation by, any
Governmental Body, or any judgment, order, writ, injunction, decree, or award of
any Governmental Body or arbitrator to the extent related thereto nor is it a
party thereto.

 

IP Acquisition Option Agreement – AIT - Pulmonox

8  

 

 

4.7. Intellectual Property

 

4.7.1. Schedule 4.7.1 contains a true and complete description as of the date of
this Agreement and as of the Closing Date of:

 

(a) All registered copyrights, registered patents, patent applications,
registered trademarks, registered service marks, and registered trade names
owned by Seller.

 

(b) The jurisdictions in which any applications for patents or registration of
any Acquired IP has been made, including the respective application numbers and
dates.

 

(c) The jurisdictions in which the Acquired IP has been registered, including
the respective patent or registration numbers and dates.

 

(d) All parties to whom Seller has delivered any copies of the source code
constituting part of the AcquiredIP during the past three (3) years, whether
pursuant to an escrow arrangement or otherwise, or parties (other than
Employees) who have the right to receive such source code.

 

(e) All current products, constituting part of the Acquired IP made commercially
available by Seller or currently under development by Seller, are as described
in Schedule 4.7.1(e) ("Acquired Products").

 

(f) Seller is the sole and exclusive owner of all of the Acquired IP. Seller has
sole, full and clear title to all of such items of the AcquiredIP, free and
clear of any Encumbrances, and upon Closing, the Company will possess sole, full
and clear title to all of such items of the Acquired IP, free and clear of any
Encumbrances, without the need to obtain any third party or Governmental Body
consent or approval, except as may be required under Legal Requirements
applicable to the Company in connection with Company's activity. The Acquired IP
constitutes all of the Seller Intellectual Property. The Seller has taken all
reasonable steps to protect its rights in all of the AcquiredIP, including
making all filings and paying all fees required by any Governmental Body with
respect to registered Acquired IP.

 

4.7.2. All granted and issued patents and all registered mask works and
copyright registrations constituting part of the Acquired IP are valid and
subsisting. Without limiting the generality of the foregoing, and in connection
with such Intellectual Property:

 

(a) Seller has not engaged in patent misuse or any fraud in connection with any
registered patents.

 

4.7.3. Seller has the right to use, sell, license, assign, transfer, convey or
dispose of the Acquired IP.

 

4.7.4. Seller has taken all necessary and appropriate steps to protect and
preserve the confidentiality of the Acquired IP.

 

IP Acquisition Option Agreement – AIT - Pulmonox

9  

 

 

4.7.5. Seller has secured valid written assignments or licenses, from all
employees and consultants of Seller who contributed to the creation or
development of the Acquired IP. To Seller's knowledge, Seller does not make use,
nor has it made any use, of any invention or other creation of any employees or
consultants thereof, made by such employee or consultant prior to their
employment or engagement by Seller and with respect to which Seller has not
secured a right to use such invention or creation from such employee or
consultant.

 

4.7.6. As of the date of this Agreement and as of the Closing, no person has
asserted or threatened to assert any claims with respect to the Acquired IP or
any part thereof: (i) contesting the right of Seller to use, exercise, sell,
license, transfer or dispose of any of the Acquired IP; (ii) challenging the
ownership, validity or enforceability of any of the Acquired IP; or (iii)
alleging any claim of infringement, violation, or misappropriation of the
Acquired IP. None of the Acquired IP is subject to any outstanding order,
judgment or decree restricting in any manner the licensing, assignment, transfer
or conveyance thereof by Seller in a manner which may interfere with the
provisions hereof.

 

4.7.7. To Seller's knowledge, there has not been and as of the date of this
Agreement and as of the Closing Date, there is no unauthorized use,
infringement, violation or misappropriation of any of the Acquired IP by any
third party. Seller has not brought any actions or lawsuits, or asserted any
claims alleging (i) infringement, violation or misappropriation of any of the
Acquired IP; or (ii) breach of any license, sublicense or other agreement
authorizing another party to use the Acquired IP.

 

4.7.8. Neither the execution, delivery or performance of the Transaction
Documents, nor the consummation of the transactions contemplated thereby, will,
with or without notice or lapse of time, result in or give any other person or
entity the right or option to cause or declare: (i) a loss of, or Encumbrance
on, any Acquired IP; (ii) a breach of any contract or agreement relating to the
Acquired IP to which Seller is a party or by which it is bound; (iii) the
release, disclosure or delivery of any of the Acquired IP by or to any escrow
agent or other person or entity; or (iv) the grant, assignment or transfer to
any third party of any license or other right or interest under, to or in any of
the Acquired IP.

 

4.7.9. Seller has made available to the Company or the Company’s legal advisor
accurate, full and complete copies of the following Documents relating to the
Acquired IP and the Acquired Products:

 

(a) Any patent clearance for any Acquired Product.

 

(b) Any non-infringement or invalidity opinions related to third party patents
drafted as a result of an Acquired Product clearance or third party patent
assertion.

 

(c) Any letter, notification or correspondence to Seller from any third party or
from Seller to any third party regarding infringement of the Acquired IP.

 

4.7.10. Seller has not provided or disclosed the source code of any software
used or embedded in the Acquired IP or the Acquired Products to any person or
entity other than their respective employees and authorized consultants and
contractors. No contract or agreement grants any third party any exclusive
rights, whether or not limited in time or territory, with respect to any of the
Acquired Products or the Acquired IP. The Seller has no liability with respect
to, or is required to pay, any royalties, commissions, or similar payments to
any person or entity in connection with any sale, distribution, license or
development of the Acquired Products or Acquired IP.

 

IP Acquisition Option Agreement – AIT - Pulmonox

10  

 

 

4.8. Brokers and Finders

 

Seller has no Liability or obligation to pay any fees, commissions or similar
payments to any broker, finder or agent in connection with the transactions
contemplated hereunder.

 

4.9. Due Diligence Materials.

 

Seller has provided to the Company or its representatives, all documents held by
Seller of the character and type requested by the Company in connection with its
"due diligence" investigation of the Seller and there are no documents in the
possession of the Seller or any of its respective agents or representatives of a
character or type described in such requests which have not been so provided to
the Company or its representatives.

 

4.10. Full Disclosure

 

The representations and warranties made by Seller in this Agreement, when read
together in their entirety, do not contain as of the date of this Agreement and
as of the Closing Date any untrue statement of a material fact, or omit as of
the date of this Agreement to state a material fact necessary to make the
statements contained herein not misleading, in light of the circumstances under
which they were made.

 

5. Prosecution and Maintenance of Patent Rights

 

5.1. During the Option Period, Seller shall (i) at the written request of the
Company, prepare, file, prosecute and maintain patent applications and patents
covered by the Acquired IP in any country, if available, at the Company’s cost,
(ii) shall take action to actively maintain (i.e., maintenance and annuity fees
paid) and prosecute all of the Acquired IP, (iii) shall not neglect nor allow
abandonment on any of the Acquired IP, (iv) regularly notify the Company of the
status of all pending applications and existing applications and patents
constituting part of the Acquired IP, (v) immediately share with the Company all
correspondence regarding any of the Acquired IP, all for a maximum of $20,000
USD.

 

5.2. During the Option Period, Seller shall not prepare, file, prosecute,
abandon or maintain patent applications and patents covered by the Acquired IP
in any country, unless such action is made (i) in full cooperation with the
Company, and (ii) subject to the Company’s prior written consent, which shall
not be unreasonable withheld.

 

5.3. Seller and any of its assignees and/or licensees shall not make any
priority claims based on any Acquired IP, without the Company’s prior written
consent.

 

6. Restrictive Covenants of Seller

 

6.1. Confidentiality.

 

During the Option Period and for seven (7) years thereafter, to the extent that
the Option was exercised by the Company in accordance with the terms hereof,
Seller shall not, directly or indirectly, and shall cause its respective
directors, officers, employees, agents and representatives, directly or
indirectly, and shall cause their respective directors, officers, employees,
agents and representatives not to (i) disclose; or (ii) use for its own benefit,
or for the benefit of any other person or entity, any trade secret, data or
information, whether written, oral or in other form, including without
limitation, technology, copyrights, know how, trade secrets, intellectual
property, whether registered or not, designs, formulae, methods, experimental
works or specifications, discoveries, samples, processes, techniques,
developments, production, marketing and sale methods, business plans, prices and
pricing methods, customer lists, supplier information, or any similar
information, to the extent relating to the Acquired IP (including operations,
activities, technology, plans, products or financial affairs) (the "Confidential
Information"), without limitation of time; unless such Confidential Information
is or becomes part of the public domain without the fault of Seller and except
as required by applicable law. Seller acknowledges that the Company is in the
process of preparing for an initial public offering of its shares to the public
and accordingly may be required by securities laws and / or the U.S. Securities
and Exchange Commission (the “SEC”) to file this Agreement, and further consents
to the filing of the Agreement, if so required in the Company’s discretion. In
the event that the filing of this Agreement is so required, the Parties shall
agree in good faith what parts of the Agreement the Company should request the
SEC to be kept confidential in light of the confidential information included in
such parts on the one hand and the type of information the SEC agrees to redact
from agreements such as the Agreement on the other hand.

 

IP Acquisition Option Agreement – AIT - Pulmonox

11  

 

 

6.2. Non-Compete.

 

During the Option Period and thereafter, provided that the Option was exercised
by the Company in accordance with the terms hereof, for an additional period of
four (4) years as of the Closing Date, Seller or any person or entity acting on
its behalf shall not (except as provided in this Agreement, Schedule 6.2, or any
other Transaction Document):

 

6.2.1. Engage (whether as an owner, operator, manager, employee, officer,
director, consultant, advisor, representative or otherwise), directly or
indirectly anywhere in the world (including each and every county thereof as if
individually named herein) in any business in competition with the Company;
provided that ownership of less than 5% of the outstanding stock of any
publicly-traded corporation shall not be deemed to be engaging solely by reason
thereof in any of its business and shall not be a violation of the provisions
hereof.

 

6.2.2. Contact, encourage or solicit any consultant, independent contractor,
agent, lessor, licensor, supplier, investigator, distributor, reseller, or other
business associate who is employed or engaged by the Company (other than by a
general solicitation directed to the public at large through the mailing or
other means of distribution of a letter, pamphlet, handbill, circular or other
written or printed media), to terminate or modify his, her or its respective
employment, engagement or business relationship therewith;

 

6.2.3. Contact, encourage or solicit any employee, who is employed or engaged by
the Company (other than by a general solicitation directed to the public at
large through the mailing or other means of distribution of a letter, pamphlet,
handbill, circular or other written or printed media) to terminate, modify or
cease to provide any services to the Company, or otherwise to be engaged by
Seller or provide it any services; and

 

6.2.4. Contact, encourage, or solicit any customer of the Company to terminate
or modify such customer’s business relationship with the Company.

 

6.3. Exclusivity.

 

From the date hereof and until the earlier of termination or expiration hereof
and the Closing Date, Seller and its respective officers, directors, employees,
agents or other representatives acting on its behalf, shall not consummate any
transaction involving the sale, transfer, license, pledge or other disposition,
as the case may be, of any assets comprising of the Acquired IP of the Seller (a
"Restricted Transaction"), or negotiate or encourage or solicit any offers for,
respond to any unsolicited offers for, or conduct any negotiations with any
other person, in respect of any Restricted Transaction.

 

IP Acquisition Option Agreement – AIT - Pulmonox

12  

 

 

7. Indemnification

 

The Company shall indemnify and hold Seller and its directors, officers,
employees, agents, consultants and counsel ("Seller Indemnitees") harmless from
and against any and all liabilities, damages, losses, costs or expenses
(including reasonable attorneys’ and professional fees and other expenses of
litigation and arbitration) resulting from a claim, suit or proceeding brought
by a third party against a Seller Indemnitee, arising from or occurring as a
result of (i) any practice by the Company of the licenses granted or Acquired IP
herein, (ii) the development, manufacture, use, importation, marketing, sale and
commercialization by the Company, its Subsidiaries or any Sublicensee of any
Product, except, in each case, to the extent caused by the willful misconduct,
and or gross negligence, and or violation of law of the Seller.

 

8. Closing

 

Within 7 business days following the Exercise Notice date or at such other time
and date as may be agreed by Seller and the Company in writing (the "Closing
Date"), the Closing shall take place and the Seller shall transfer to the
Company appropriate assignment forms required in order to give effect to the
sale and assignment of the Acquire IP to the Company, in such forms reasonably
satisfactory to the Company;

 

9. Term and Termination

 

9.1. This Agreement shall commence upon the date hereof and shall remain in
effect unless and until (i) the expiration of the Option Period, to the extent
the Company did not exercise the Option until such date; or (ii) terminated in
accordance with the terms of this Section 8 or as otherwise specifically set
forth in this Agreement.

 

9.2. The Company shall have the right to terminate this Agremeent at any time
prior to the exercise of the Option, upon a written notice to the Seller.

 

9.3. The failure by either party to comply with any of the obligations contained
in this Agreement shall entitle the non-breaching party to give notice to have
the default cured. If such default is not cured within ten (10) days after the
receipt of such notice, or diligent steps are not taken to cure or if by its
nature such default could not be cured within ten (10) days, the notifying party
shall be entitled, without prejudice to any of its other rights conferred on it
by this Agreement, and in addition to any other remedies that may be available
to it by law, pursuant to this Agreement or otherwise, to terminate this
Agreement.

 

9.4. The provisions under which this Agreement may be terminated shall be in
addition to any and all other legal remedies which either party may have for the
enforcement of any and all terms hereof, and do not in any way limit any other
legal remedy such party may have, except as specifically specified hereunder.
Termination, relinquishment or expiration of this Agreement for any reason shall
be without prejudice to any rights that shall have accrued to the benefit of any
party prior to such termination, relinquishment or expiration. Such termination,
relinquishment or expiration shall not relieve any party from obligations which
are expressly indicated to survive termination or expiration of this Agreement.
All obligations which are not expressly indicated to survive termination or
expiration of this Agreement shall terminate upon the termination or expiration
of this Agreement.

 

9.5. In the event that the Company fails to comply with any of its financial
obligations hereunder, and provided that Seller have sent the Company a written
notice to that effect, stating the circumstances of such incompliance, and the
Company did not cure such incompliance within 90 days from the of receipt by it
of such notice or the Company rejected the veracity of the content of such
notice, then, the Parties shall submit the said dispute to the New York
International Arbitration Centre in New York, USA, pursuant to its rules and
regulations.

 

IP Acquisition Option Agreement – AIT - Pulmonox

13  

 

 

10. Miscellaneous

 

10.1. Non-Transferability.

 

Unless otherwise agreed in writing, during the Option Period neither party shall
assign, sub-license, pledge, lien or otherwise dispose of or transfer any right
under this Agreement.

 

10.2. Agreement Binding On Successors.

 

This Agreement shall be binding on and shall inure to the benefit of the parties
hereto, and their heirs, administrators, successors, and assigns.

 

10.3. Relationship of the Parties.

 

This Agreement shall not be construed to make any party hereto the agent,
partner, joint venture or legal representative of the other for any purpose
whatsoever. Neither party hereto is granted any express or implied right or
authority to assume or create any obligation or responsibility on behalf of or
in the name of the other party, except as herein otherwise expressly provided.

 

10.4. Governing Law and Jurisdiction.

 

This Agreement shall be governed by the Laws of the State of Delaware, without
regard to its rules of private international Law, and each party irrevocably
submits to the non-exclusive jurisdiction of the State of New York.

 

10.5. Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and cancels and supersedes all prior negotiations,
understandings and agreements relating to the subject matter hereof.

 

10.6. Amendments in Writing.

 

This Agreement may not be amended except pursuant to a written instrument signed
by each of the parties.

 

10.7. Notices.

 

All notices or other communications hereunder shall be in writing and shall be
given in person, by registered mail (registered international air mail if mailed
internationally), by an overnight courier service which obtains a receipt to
evidence delivery, or by facsimile or e-mail transmission (provided that written
confirmation of receipt is provided) with a copy by mail, addressed as set forth
below:

 



If to the Company: Advanced Inhalation Therapies (AIT) Ltd.   2 Derech Meir
Weisgal,   Rehovot 7632605, Israel   Attention: Amir Avniel



 



With a copy to (which shall not constitute notice): Oded Har-Even   Attorney at
Law   Sullivan & Worcester LLP   ZAG/S&W 1633 Broadway, New York, NY 10019, USA

 



IP Acquisition Option Agreement – AIT - Pulmonox

14  

 

 



If to Seller: Pulmonox Technologies Corporation.   #102, 10835 - 120 Street  
Edmonton, Alberta, Canada   T5H 3P9   Attention: Doug Hole



 



With a copy to (which shall not constitute notice): Hugh MacNaught   2738 Saint
Andrews Ave.   North Vancouver, BC, V7N 1Z3, Canada



 



or such other address as any Party may designate to the other in accordance with
the aforesaid procedure. All communications delivered in person or by courier
service shall be deemed to have been given upon delivery, those given by
facsimile or e-mail transmission shall be deemed given on the Business Day
following transmission with confirmed answer back, and all notices and other
communications sent by registered mail (or air mail if the posting is
international) shall be deemed given ten (10) days after posting.

 

10.8. Expenses.

 

As between the Parties, each Party shall be responsible for the fees and
expenses (including legal, accountants’ and financial advisors’ fees and
expenses) incurred by it in connection with the preparation, negotiation,
execution and delivery of this Agreement and any document required to be
executed by any of such agreements, and otherwise in connection with the
consummation of the transaction contemplated hereby.

 

10.9. Delays or Omissions; Waiver.

 

The rights of a Party may be waived by such Party only in writing and
specifically; the conduct of any one of the Parties shall not be deemed a waiver
of any of its rights pursuant to this Agreement or as a waiver or consent on its
part as to any breach or failure to meet any of the terms of this Agreement or
as an amendment hereto. A waiver by a Party in respect of a breach by the other
Party of its obligations shall not be construed as a justification or excuse for
a further breach of its obligations.

 

No delay or omission to exercise any right, power, or remedy accruing to any
Party upon any breach or default by the other under this Agreement shall impair
any such right or remedy nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein or in any similar breach or
default thereafter occurring.

 

10.10. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. A signed Agreement received by a Party via facsimile or
electronic mail will be deemed an original, and binding upon the Party which
signed it.

 

10.11. No Third-Party Beneficiaries.

 

Except as otherwise set forth herein, nothing in this Agreement shall create or
confer upon any Person, other than the Parties or their respective successors
and permitted assigns, any rights, remedies, obligations or liabilities.

 

The Parties to this Agreement have caused this Agreement to be executed and
delivered as of the date above first written.

 

IP Acquisition Option Agreement – AIT - Pulmonox

15  

 

 

SELLER:

 

/s/ Doug Hole  

PULMONOX TECHNOLOGIES CORPORATION

 

By: Doug Hole

Title: Chairman

 

COMPANY:

 

/s/ Amir Avniel  

ADVANCED INHALATION THERAPIES (AIT) LTD.

 

By: Amir Avniel

Title: Chief Executive Officer

 

IP Acquisition Option Agreement – AIT - Pulmonox

16  

